
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.67

Description of 2007 Compensation Arrangements
for Certain Executive Officers of Fortune Brands, Inc.

Description of 2007 base salaries, annual executive incentive bonuses and
long-term incentive awards for certain executive officers, constituting
Exhibit 10.67 to the Annual Report on Form 10-K of Fortune Brands, Inc., for the
fiscal year ended December 31, 2006.

Base Salaries

Executive Officer

--------------------------------------------------------------------------------

  2007 Salary


--------------------------------------------------------------------------------

Norman H. Wesley   $ 1,236,000 Bruce A. Carbonari   $ 850,000 Craig P. Omtvedt  
$ 592,000 Mark A. Roche   $ 492,000 Christopher J. Klein   $ 445,000 Mark
Hausberg   $ 342,500

Annual Executive Incentive Bonus

        On February 26, 2007, the Compensation and Stock Option Committee
(the "Committee") of the Company's Board of Directors established performance
goals under the Company's Annual Executive Incentive Compensation Plan for 2007.
The Plan covers officers of the Company holding the office of Vice President or
a more senior office. The Committee established as a performance goal an
incentive pool of 2.5% of 2007 adjusted net income (defined generally as the
Company's net income from continuing operations) from which bonuses will be
paid. The Committee allocated a percentage of the pool to each participant in
the plan.

        After 2007 adjusted net income is determined, the Committee will approve
the actual bonuses. The Committee has discretion to award bonuses that are less
than the percentage of the pool allocated to each participant, and generally
approves bonuses that range from 0% to 200% of a target bonus amount. The target
bonus amount is a percentage of base salary. The percentage of the target bonus
amount awarded is based primarily on the Company's earnings per share results,
but in no event can bonuses exceed a participant's allocated percentage of
the pool.

        The allocated percentage of the pool is: 15% for Norman H. Wesley,
Chairman and Chief Executive Officer; 13% for Bruce A. Carbonari, President and
Chief Operating Officer and 7.5% for Craig P. Omtvedt, Senior Vice President and
Chief Financial Officer, Mark A. Roche, Senior Vice President, General Counsel
and Secretary, Christopher J. Klein, Senior Vice President — Strategy and
Corporate Development and Mark Hausberg, Senior Vice President — Finance and
Treasurer. The target bonus amount is 110% for Mr. Wesley; 95% for
Mr. Carbonari, 75% for Mr. Omtvedt; 60% for Messrs. Roche and Klein; and 50% for
Mr. Hausberg.

Long-Term Incentive Plan

        On February 26, 2007, the Committee also established performance goals
for performance awards under the Company's Long-Term Incentive Plan for the
performance period 2007-2009. The Committee granted performance awards to
executive officers for the 2007-2009 performance period contingent upon the
Company achieving specified ending annual return on invested capital and
cumulative diluted earnings per share targets over the performance period.
Executive officers will be paid the target number of shares if the Company
achieves 100% of the target ending annual return on invested capital and
cumulative earnings per share. An additional amount of shares will be paid if
the Company exceeds the targeted ending annual return on invested capital and
cumulative earnings per share goals, but the maximum number of shares paid will
not exceed 150% of the target amount. If the minimum ending annual return on
invested capital and cumulative earnings per share goals are not achieved, no
shares will be paid. The matrix below further illustrates how payouts are
determined. The forms of Notice of Award and Terms and Conditions, filed as
exhibit 10.64 to the Company's Annual Report on Form 10-K for the period ended
December 31, 2006, describe the terms and conditions applicable to the
performance awards.

--------------------------------------------------------------------------------




        The target number of shares is: 32,000 for Mr. Wesley; 15,000 for
Mr. Carbonari; 13,000 for Mr. Omtvedt; 8,600 for Mr. Roche; 9,000 for Mr Klein;
and 3,400 for Mr. Hausberg.


2007-2009 Performance Share Goals


 
   
   
   
   
        % of Performance Shares Earned
 
 
Maximum
 
100
 
125
 
150 Diluted                 Cumulative EPS   Target   75   100   125 before
Charges                     Minimum   50   75   100
 
 
 
 
Minimum
 
Target
 
Maximum
 
 
 
 
Average ROIC

--------------------------------------------------------------------------------





QuickLinks


2007-2009 Performance Share Goals
